Exhibit 10(ttt)

SCHEDULE

to the

MASTER AGREEMENT

dated as of October 25, 2007 between

GOLDMAN SACHS CAPITAL MARKETS, L.P. (“Party A”)

and

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC (“Party B”)

Part 1. Termination Provisions

 

(a) (i) “Specified Entity” means, in relation to Party A, none; and

(ii) “Specified Entity” means, in relation to Party B, none.

 

(b) “Specified Transaction” has its meaning as defined in Section 14.

 

(c) “Cross Default” applies to both parties as amended. “Cross Default” is
amended by (i) deleting the words “, or becomes capable at such time of being
declared,” from Section 5(a)(vi)(1).

“Specified Indebtedness” has the meaning as defined in Section 14.

“Threshold Amount” means, with respect to Party A, an amount (including its
equivalent in another currency) equal to 3% of the stockholders’ equity of The
Goldman Sachs Group, Inc., as reflected on its most recent audited financial
statements or call reports, and with respect to Party B, $200,000,000.

 

(d) “Credit Event Upon Merger” will apply to Party A and will apply to Party B,
provided, however, the resulting, surviving or transferee entity shall be deemed
to be “materially weaker” if the rating assigned to such entity’s long-term,
senior unsecured, unsubordinated indebtedness (i) by Moody’s Investors Services,
Inc. (including any successor entity thereto) is Caa2 or lower or (ii) by
Standard & Poor’s Rating Group, a division of McGraw-Hill, Inc. (including any
successor entity thereto) is CCC or lower.

 

(e) “Default under Specified Transaction” will not apply to party A and will not
apply to party B.

 

(f) “Automatic Early Termination” does not apply to either party.

 

(g) Payments on Early Termination. Except as otherwise provided herein, “Market
Quotation” and the “Second Method” apply.

 

(h) “Termination Currency” means U.S. Dollars.

 

(i) Additional Termination Event. The occurrence of the following shall be an
“Additional Termination Event” hereunder with respect to Party B (and Party B
shall be the Affected party):

If the obligations of Party B to make all payments to Party A under this
Agreement (including, without limitation, amounts payable, if any, in connection
with an early termination hereof) are not, at any time, secured by a security
interest at least to the same extent (i.e. on a pari passu basis) and by the
same collateral as secures, or guaranteed to the same extent as the guarantee(s)
that support, the obligations of the obligor(s) to pay principal and interest
under primary first-lien senior credit facilities of Party B (including any
amended or successor facility in effect from time to time, the “First-Lien
Credit Facilities”) (it being understood that the reference above to “pari
passu” shall mean that rights of Party A to receive payments under the
guarantees and payments from the proceeds of the collection or sale of
collateral shall be pro rata with that of the lenders under the First-Lien
Credit Facilities).

 

1



--------------------------------------------------------------------------------

(j) Events of Default. An Event of Default shall not occur with respect to a
party under Section 5(a)(vi) when the failure to pay or deliver, or the default,
event of default or other similar condition or event, as the case may be, arises
solely out of a wire transfer problem or an operational or administrative error
or omission (so long as the required funds or property required to make that
payment or delivery were otherwise available to that party), but only if the
payment or delivery is made within three Local Business Days after the problem
or the error or omission has been discovered.

Part 2. Tax Representations

 

(a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, each party makes the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.

In making this representation, a party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of this Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
this Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.

 

(b) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement:

(i) Party A makes the following representation(s):

(A) It is a “United States person” within the meaning of Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended.

(B) Party A makes no other Payee Tax Representations.

(ii) Party B makes the following representation(s):

(A) It is a “United States person” within the meaning of Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended.

(B) Party B makes no other Payee Tax Representations.

Part 3. Documents

 

(a) Tax Forms.

 

  (i)

Delivery of Tax Forms. For the purpose of Section 4(a)(i), and without limiting
Section 4(a)(iii), each party agrees to duly complete, execute and deliver to
the other party the tax forms

 

2



--------------------------------------------------------------------------------

 

specified below with respect to it (A) promptly upon reasonable demand by the
other party and (B) promptly upon learning that any such form previously
provided by the party has become obsolete or incorrect.

 

  (ii) Tax Forms to be Delivered by Party A:

None specified.

 

  (iii) Tax forms to be Delivered by Party B:

None specified, unless any amount payable to Party B under this Agreement is to
be paid to an account outside of the United States, in which case the tax form
to be delivered by Party B shall be a correct, complete and duly executed U.S.
Internal Revenue Service Form W-9 (or successor thereto) that eliminates U.S.
Federal backup withholding tax on payments to Party B under this Agreement.

 

(b) Delivery of Documents. When it delivers this Agreement, each party shall
also deliver its Closing Documents to the other party.

(i) For Party A, “Closing Documents” means (A) a Power of Attorney and (B) a
duly executed certificate of the secretary or assistant secretary of Party A
certifying the name, true signature and authority of each person authorized to
execute this Agreement and enter into Transactions for Party A.

(ii) For Party B, “Closing Documents” means (A) a copy, certified by the
secretary or assistant secretary of Party B of the resolutions of Party B’s
board of directors authorizing the execution, delivery and performance by Party
B of this Agreement and authorizing Party B to enter into Transactions hereunder
and (B) a duly executed certificate of the secretary or assistant secretary of
Party B certifying the name, true signature and authority of each person
authorized to execute this Agreement and enter into Transactions for Party B.

(iii) For Party B, if Party B is no longer a public reporting company and
Goldman Sachs Credit Partners, L.P. is no longer a lender under the First Lien
Credit Facilities, most recent available annual audited and quarterly financial
statements of Party B, promptly following reasonable demand by the other party.

Each document to be delivered shall be covered by Section 3(d) Representation.

Part 4. Miscellaneous

 

(a) Addresses for Notices.

(i) For purpose of Section 12(a) of this Agreement, all notices to Party A
shall, with respect to any particular Transaction, be sent to the address, telex
number or facsimile number specified by Party A in the relevant Confirmation (or
as specified below if not specified in the relevant Confirmation), provided that
any notice under Section 5 or 6 of this Agreement shall be sent to Party A at
its head office address specified below.

 

3



--------------------------------------------------------------------------------

Head Office

GOLDMAN SACHS CAPITAL MARKETS, L.P.

85 Broad Street

New York, New York 1004

Attention: Swap Administration

Fax: (212) 902-5692

Phone: (212) 902-1000

(ii) For purposes of Section 12(a) of this Agreement, all notices to Party B
shall, with respect to any particular Transaction, be sent to the address, telex
number or facsimile number specified by Party B in the relevant Confirmation (or
as specified below if not specified in the relevant Confirmation), provided that
any notice under Section 5 or 6 of this Agreement shall be sent to Party B at
its head office address specified below.

Head Office

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC

1601 Bryan Street

Dallas, TX, 75201

Attention: Treasurer

Fax: (214) 812-4097

Phone: (214) 812-4728

 

(b) Process Agent. For the purpose of Section 13(c) of this Agreement, neither
party appoints a Process Agent hereunder.

 

(c) Offices. Section 10(a) applies.

 

(d) Multibranch Party.

 

  (i) Party A is not a Multibranch Party.

 

  (ii) Party B is not a Multibranch Party.

 

(e) “Calculation Agent” means Party A.

 

(f) “Credit Support Document”: means for Party A; Guaranty by The Goldman Sachs
Group, Inc. (the “Goldman Group”) in favor of Party B as beneficiary thereof,
shall constitute a Credit Support Document with respect to the obligations of
Party A, and for Party B: None.

 

(g) “Credit Support Provider”: means for Party A; The Goldman Group, and for
Party B: None.

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York (without giving effect to any
provision of New York law that would cause another jurisdiction’s laws to be
applied).

 

(i) Waiver of Jury Trial. To the extent permitted by applicable law, each party
irrevocably waives any and all right to trial by jury in any legal proceeding in
connection with this Agreement or any Transaction.

 

(j) Netting of Payments. If payments are due by each party on the same day under
two or more Transactions, then Section 2(c)(ii) will not apply to those payments
if a party gives notice to the relevant Office(s) or the other party on or
before the second New York Business Day before that payment date stating that
those payments will be netted or, if given by the Calculation Agent, stating the
net amount due.

 

4



--------------------------------------------------------------------------------

(k) “Affiliate” has its meaning as defined in Section 14, in the case of Party
A, provided that, for the purposes of Section 3(c) it will be limited to the
Credit Support Provider of Party A, and shall mean any entity controlled,
directly or indirectly, by Party B, in the case of Party B. For this purpose,
“control” of an entity means ownership of a majority of the voting power of such
entity.

Part 5. Other Provisions

 

(a) ISDA Publications. 2006 ISDA Definitions. This Agreement and each
Transaction are subject to the 2006 ISDA Definitions (including its Annex)
published by the International Swaps and Derivatives Association, Inc.
(together, the “2006 ISDA Definitions”) and will be governed by the provisions
of the 2006 ISDA Definitions. The provisions of the 2000 ISDA Definitions are
incorporated by reference in, and shall form part of, this Agreement and each
Confirmation. Any reference to a “Swap Transaction” in the 2006 ISDA Definitions
is deemed to be a reference to a “Transaction” for purposes of this Agreement or
any Confirmation, and any reference to a “Transaction” in this Agreement or any
Confirmation is deemed to be a reference to a “Swap Transaction” for purposes of
the 2006 ISDA Definitions. The provisions of this Agreement (exclusive of the
2006 ISDA Definitions) shall prevail in the event of any conflict between such
provisions and the 2006 ISDA Definitions.

 

(b) Additional Representations. In addition to the representations under
Section 3, the following representations will apply:

(i) Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into this Agreement that:

 

  (1) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Agreement and each Transaction and as
to whether this Agreement and each Transaction is appropriate or proper for it
based solely upon its own judgment and upon advice from such advisers as it has
deemed necessary. It is not relying on any communication (written or oral) of
the other party or any of its affiliates (or its respective representatives) as
investment advice or as a recommendation to enter into this Agreement and each
Transaction, it being understood that information and explanations related to
the terms and conditions of this Agreement and each Transaction will not be
considered investment advice or a recommendation to enter into this Agreement
and each Transaction. No communication (written or oral) received from the other
party or any of its affiliates (or its respective representatives) will be
deemed to be an assurance or guarantee as to the expected results of this
Agreement and each Transaction.

 

  (2) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this Agreement
and each Transaction based solely upon its own evaluation of this Agreement and
each Transaction (including the present and future results, consequences, risks,
and benefits thereof, whether financial, accounting, tax, legal, or otherwise)
or that of its own advisers. It is also capable of assuming, and assumes, the
risks of this Agreement each Transaction.

 

  (3) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Agreement or any Transaction.

 

5



--------------------------------------------------------------------------------

(ii) Eligibility. Each party will be deemed to represent to the other party on
the date on which it enters into a Transaction that it is an “eligible contract
participant” within the meaning of the Commodity Exchange Act.

(iii) No Plan Assets. Party B represents and warrants to Party A (which
representation and warranty will be deemed to be repeated by Party B at all
times until the termination of this Agreement and will be deemed a
representation and agreement for all purposes of this Agreement, including
without limitation Sections 3, 4, 5(a)(ii) and 5(a)(iv)) that the assets of
Party B do not and will not constitute the assets of an employee benefit plan
subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended or a “Plan” within the meaning of Section 4975(e)(i) of the Internal
Revenue Code of 1986.

 

(c) Set-off. The parties agree to amend Section 6 by adding a new Section 6(f)
as follows:

“(f) Upon the occurrence of an Event of Default or Termination Event under
Section 5(b)(iv) with respect to a party (“X”), the other party (“Y”) will have
the right (but not be obliged) without prior notice of X or any other person to
set-off or apply any obligation of X owed to Y (or any Affiliate of Y) (whether
or not matured or contingent and whether or not arising under this Agreement,
and regardless of the currency, place of payment or booking office of the
obligation) against any obligation of Y (or in the case of Party A, any
Affiliate of Y) owed to X (whether or not matured or contingent and whether or
not arising under this Agreement, and regardless of the currency, place of
payment or booking office of the obligation). Y will give notice to the other
party of any set-off effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

If any sum or obligation is unascertained, Y may in good faith estimate that sum
or obligation and set-off in respect of the estimate, subject to the relevant
party accounting to the other when the obligation is ascertained.

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).

For purposes of this Section 6(f), Affiliate shall mean, with respect to Party
A, Goldman Sachs Credit Partners L.P., and with respect to Party B, not
applicable.”

 

(d) Change of Account or Office. As provided in Section 10(b) and 10(c) of this
Agreement, if a party is specified as a Multibranch Party in the Schedule, then
the Office through which it will make and receive payments or deliveries under a
Transaction must be specified in the Confirmation for that Transaction, and that
Office cannot be changed without the other party’s prior written consent. If any
Confirmation for a Transaction is sent or executed by a party without specifying
its Office, it will be presumed that such party’s Office for that Transaction is
its head or home Office.

 

(e) Recording of Conversations. Each party consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties, with or without the use of a warning tone, and their
Affiliates in connection with this Agreement or any Transaction or potential
Transaction.

 

6



--------------------------------------------------------------------------------

(f) Transfer. The following amendments are hereby made to Section 7:

(i) In the third line, insert the words “which consent will not be arbitrarily
withheld or delayed,” immediately before the word “except”; and

(ii) in clause (a), insert the words “or reorganization, incorporation,
reincorporation, or reconstitution into or as,” immediately before the word
“another”.

Part 6. Additional Terms for FX Transactions and Currency Options

 

(a) ISDA FX and Currency Option Definitions. The 1998 FX and Currency Option
Definitions published by the International Swaps and Derivatives Association,
Inc., the Emerging Markets Traders Association and The Foreign Exchange
Committee (the “1998 FX and Currency Option Definitions”) are hereby
incorporated by reference in, and shall form part of, this Agreement and each
Confirmation relating to any “Currency Option Transaction” or “FX Transaction”
as defined in the FX and Currency Option Definitions, except as otherwise
specifically provided herein or in the relevant Confirmation.

 

(b) FX Transactions.

Netting the FX Transactions. Section 2(c) shall not apply to FX Transactions.
Instead, the following provision will apply to FX Transactions:

If amounts in the same currency would be due by both parties in respect of the
same Settlement Date (or other payment or delivery date) under two or more FX
Transactions between the same pair of Offices of the parties (assuming
satisfaction of each condition precedent), then the obligations of the parties
for those amounts will be discharged automatically, and if one party’s
obligation in that currency would have been greater, replaced by an obligation
of that party to pay or deliver the amount of that difference to the other party
on that Settlement Date or date.

 

(c) Currency Option Transactions.

(i) Currency Option Transaction Premiums. If any Premium of a Currency Option
Transaction is not received on the Premium Payment Date, then the Seller may
elect to either (A) accept late payment of that Premium, or (B) give written
notice of that nonpayment and, if that payment is not received within three
Local Business Days of that notice, either (1) treat the related Currency Option
Transaction as void, or (2) treat that non-payment as an Event of Default under
Section 5(a)(i) of this Agreement. If the Seller elects to act under clause
(A) or (B)(1) of the preceding sentence, then the Buyer shall pay on demand all
out-of-pocket costs and actual damages incurred by the Seller in connection with
that unpaid or late Premium or void Currency Option Transaction, including,
without limitation, interest on the Premium in the same currency as that Premium
at the Default Rate and any other costs or expenses incurred by the Seller to
compensate it for its loss of bargain, cost of funding or loss incurred as a
result of terminating, liquidating, obtaining or re-establishing a delta hedge
or other related trading position with respect to that Currency Option
Transaction.

(ii) Netting of Currency Option Transactions. Section 2(c) of this Agreement
shall not apply to Currency Option Transactions. Instead, the following
provisions will apply to Currency Option Transactions:

(A) If Premiums in the same currency would be due by both parties in respect of
the same Premium Payment Date under two or more Currency Option Transactions
between the same pair of Offices of the parties (assuming satisfaction of each
condition precedent), then the obligations of the parties for those Premiums
will be discharged automatically, and if one party’s obligation in that currency
would have been greater, replaced by an obligation of that party to pay or
deliver the amount of that difference to the other party.

 

7



--------------------------------------------------------------------------------

(B) If amounts in the same currency (other that Premiums) would be due by both
parties in respect of the same Settlement Date (or other payment or delivery
date) under two or more Currency Option Transactions between the same pair of
Offices of the parties (assuming satisfaction of each condition precedent), then
the obligations of the parties for those amounts will be discharged
automatically, and if one party’s obligation in that currency would have been
greater, replaced by an obligation of that party to pay or deliver the amount of
that difference to the other party on that Settlement Date or date.

(C) For matching Currency Option Transactions, any unexercised Call or Put
written by a party will automatically be terminated and discharged, in whole or
in part, as applicable, against any unexercised Call or Put, respectively,
written by the other party upon the payment in full of both Currency Option
Transaction Premiums. Currency Option Transactions are “matching” only if both
(i) are granted for the same Put Currency, Call Currency, Expiration Date,
Expiration Time, and Strike Price, (ii) have the same exercise style (e.g.,
American, European or Asian) including the same exercise terms, and (iii) are
entered into by the same pair of Offices of the parties. For any partial
termination and discharge (where the Currency Option Transactions are for
different amounts of the Currency Pair), the remaining portion of the Currency
Option Transaction shall continue to be a Currency Option Transaction under this
Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.

 

GOLDMAN SACHS CAPITAL MARKETS, L.P.

By:

 

Goldman Sachs Capital Markets, L.L.C., General Partner

By:

 

/s/ Susan Rudov

Name:

  Susan Rudov

Title:

  Vice President

TEXAS COMPETITIVE ELECTRIC HOLDINGS

COMPANY LLC

By:

 

/s/ Anthony R. Horton

Name:

  Anthony R. Horton

Title:

  Senior Vice President and Treasurer

 

9